                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       FEDERAL TRADE COMMISSION,                        Case No.18-cv-00806-SBA (JSC)
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY
                                                 v.                                         DEFENDANT BRANDON FRERE
                                   9
                                                                                            SHOULD NOT BE HELD IN CIVIL
                                  10       AMERICAN FINANCIAL BENEFITS                      CONTEMPT AND REQUEST FOR
                                           CENTER, et al.,                                  BRIEFING SCHEDULE
                                  11                    Defendants.                         Re: Dkt. Nos. 187, 189
                                  12
Northern District of California
 United States District Court




                                  13          On November 29, 2018, the district court issued an order granting the Federal Trade
                                  14   Commission’s (“FTC” or “Plaintiff”) motion for preliminary injunction against Defendants
                                  15   American Financial Benefits Center (“AFBC”) and Financial Education Benefits Center (“FEBC”)
                                  16   (together, “Corporate Defendants”), and Brandon Frere. (Dkt. No. 186.)1 The court’s Preliminary
                                  17   Injunction Order (“PI Order”) appointed Thomas McNamara as Receiver for the Corporate
                                  18   Defendants, granting him “full powers of an equity receiver.” (Dkt. No. 187 at 6.) The Receiver
                                  19   now seeks compliance with the court’s order and an order to show cause as to why Mr. Frere
                                  20   should not be held in civil contempt. (Dkt. No. 189.) The court referred Receiver’s motion,
                                  21   “along with any other matters arising out of the performance of his duties under the [PI Order],” to
                                  22   the undersigned “for a report and recommendation (or for resolution, where appropriate).” (Dkt.
                                  23   No. 190.) For the reasons given below, the Court concludes that an order to show cause as to why
                                  24   Mr. Frere should not be held in civil contempt is warranted and briefing required.2
                                  25

                                  26   1
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  27   ECF-generated page numbers at the top of the documents.
                                       2
                                         Mr. Frere was arrested on December 5, 2018, on federal charges related to the conduct at issue in
                                  28   this case. (See Dkt. No. 191 at ¶ 21; see also United States v. Frere, No. 3:18-mj-71724-SK, Dkt.
                                       No. 1.)
                                   1           The factual background and procedural history of this case are set forth in detail in the

                                   2   district court’s November 29, 2018 order granting the FTC’s motion for a preliminary injunction.

                                   3   (See Dkt. No. 186 at 1-12.) As relevant here, the district court found that AFBC and FEBC

                                   4   “constitute a common enterprise over which Frere has control.” (Id. at 26.) In appointing Mr.

                                   5   McNamara as Receiver for the Corporate Defendants, the court authorized and directed him to

                                   6   “[t]ake exclusive custody, control, and possession” of the Corporate Defendants’ assets and

                                   7   documents. (Dkt. No. 187 at 6.) The PI Order provides, in pertinent part:

                                   8                  In the event any person or entity fails to deliver or transfer any Asset
                                                      or Document, or otherwise fails to comply with any provision of this
                                   9                  Section [Transfer of Receivership Property to Receiver], the Receiver
                                                      may file an Affidavit of Non-Compliance regarding the failure and a
                                  10                  motion seeking compliance or a contempt citation.
                                  11   (Id. at 9.)

                                  12           According to Receiver, on the morning of November 29, 2018, the district court’s clerk
Northern District of California
 United States District Court




                                  13   informed counsel for both parties “that the Initial Case Management Conference, then set for 2:45

                                  14   p.m. that afternoon, would be continued in anticipation of a forthcoming Order on the FTC’s

                                  15   Motion for Preliminary Injunction.” (Dkt. No. 189-1 at ¶ 3.) At or about 2:30 p.m. that day, the

                                  16   court issued its order, and counsel for Plaintiff notified Mr. McNamara that he “had been

                                  17   appointed Receiver in this case” around thirty minutes later. (Id. at ¶ 5.) Receiver spoke with the

                                  18   parties via conference call that evening, and met with defense counsel the following day and took

                                  19   control of the Corporate Defendants’ assets. (Dkt. No. 189 at 5.)

                                  20           In reviewing the Corporate Defendants’ bank records on November 30, 2018, Receiver

                                  21   discovered that “[s]cant minutes before the Receiver’s appointment . . . Frere transferred a total of

                                  22   $400,000 out of [the] accounts” of AFBC and FEBC. (Dkt. No. 189 at 8.) Bank records indicate

                                  23   the following transfers from Corporate Defendants’ bank accounts on November 29, 2018:

                                  24                  (1)     16:44 ET (1:44 p.m. PT): $2,500 wired from AFBC account
                                                              to Mr. Frere’s brother, Justin Frere
                                  25
                                                      (2)     16:45 ET (1:45 p.m. PT): $3,000 wired AFBC account to
                                  26                          Cameron Henry, “former employee of Defendants and a
                                                              partial owner of one or more Defendants”
                                  27
                                                      (3)     16:45 ET (1:45 p.m. PT): $5,000 wired from AFBC account
                                  28                          to Mr. Frere’s parents, Andre and Gloria Frere
                                                                                         2
                                                      (4)    At or around 16:45 ET (1:45 p.m. PT): $89,500 transferred
                                   1                         from AFBC account to Mr. Frere’s personal savings account
                                   2                  (5)    16:46 ET (1:46 p.m. PT): $5,000 wired from FEBC account
                                                             to Justin Frere
                                   3
                                                      (6)    16:47 ET (1:47 p.m. PT): $6,000 wired from FEBC account
                                   4                         to Cameron Henry
                                   5                  (7)    16:48 ET (1:48 p.m. PT): $10,000 wired from FEBC account
                                                             to Andre and Gloria Frere
                                   6
                                                      (8)    At or around 16:48 ET (1:48 p.m. PT): $179,000 transferred
                                   7                         from FEBC account to Mr. Frere’s personal savings account
                                   8
                                       (Dkt. Nos. 189-2, Ex. 1 & 189-3, Ex. 2.) Receiver spoke with Mr. Frere’s counsel on November
                                   9
                                       30, 2018, informing “them that [Mr. Frere] had violated the PI Order by making the transfers,”
                                  10
                                       and that Mr. Frere must “return those assets to the Receivership Estate.” (Dkt. No. 189-1 at ¶ 17.)
                                  11
                                       On December 3, 2018, Receiver spoke again with Mr. Frere’s counsel about the transfers;
                                  12
Northern District of California




                                       however, “[t]he funds have not been returned.”
 United States District Court




                                  13
                                              Based on Mr. Frere’s actions, Receiver has shown good cause necessitating an order to
                                  14
                                       show cause. However, given Mr. Frere’s pending criminal charges related to the transfers at issue,
                                  15
                                       and in light of the upcoming holidays, rather than impose a schedule the Court orders the parties to
                                  16
                                       submit a briefing schedule on the order to show cause.
                                  17
                                                                                CONCLUSION
                                  18
                                              The parties shall meet and confer on a schedule for briefing the order to show cause and
                                  19
                                       submit the schedule by December 12, 2018. If the parties cannot agree to a briefing schedule, the
                                  20
                                       Court will hold a status conference on December 13, 2018, at 1:30 p.m.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: December 7, 2018
                                  23

                                  24

                                  25                                                               JACQUELINE SCOTT CORLEY
                                                                                                   United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                        3
